Case 1:13-cv-00004-JPB-MJA Document 306 Filed 01/31/19 Page 1 of 4 PageID #: 6218



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   AT WHEELING

  PATRICK D. LEGGETT, et al,

                        Plaintiffs,

  v.                                                   CIVIL ACTION NO. 1:13-cv-0004 FPS
                                                       Honorable Frederick P. Stamp, Jr.

  EQT PRODUCTION COMPANY, et al,

                        Defendants.

                       JOINT MOTION FOR STAY OF PROCEEDINGS

         The parties to this action, by counsel, jointly move this Court for the entry of an Order

  staying these proceedings pending the approval of the proposed class settlement that is pending

  in a separate case also before the U.S. District Court for the Northern District of West Virginia

  styled, The Kay Company, et al. v. EQT Production Company, et al., Civil Action No. 1:13cv151

  (“Kay Company”). In support of this Motion, the parties state as follows:

         1.      As this Court is aware, Kay Company was certified as a class action upon the

  plaintiffs’ request in that case and that Court’s Order dated September 6, 2017 (Kay Company,

  ECF 400). Counsel for Plaintiffs here is also counsel for the plaintiffs and class counsel in Kay

  Company.

         2.      The parties in Kay Company have agreed to a settlement of the plaintiffs’ class

  action in that case, the terms of which must be approved by the Court in that case.

         3.      Plaintiffs contend that they are members of the class certified in Kay Company

  and have filed a “Motion to Transfer [their claims in this] Case” (ECF 293) to Kay Company

  which is presently pending before this Court. Defendant EQT Production Company, the sole
Case 1:13-cv-00004-JPB-MJA Document 306 Filed 01/31/19 Page 2 of 4 PageID #: 6219



  remaining Defendant in this action, has opposed Plaintiffs’ Motion for the reasons set forth in

  their “Memorandum in Opposition to Plaintiffs’ Motion to Transfer Case” (ECF 300).

         4.      The parties request a stay of the proceedings in this case, including a stay of any

  rulings on motions presently pending before this Court, pending the approval of the class

  settlement in Kay Company.

         5.      A stay of these proceedings pending approval of the class settlement in Kay

  Company is proper and necessary. It is well-settled that “federal district courts possess the

  ability to, under their discretion, stay proceedings before them when the interests of equity so

  require.” United States v. Travelers Causley and Surety Company of America, No. 1:13-CV-240,

  2014 WL 4748489 *10, -- F. Supp. 3d -- (N.D. W. Va. Sept. 23, 2014), citing, Williford v.

  Armstrong World Indus., Inc., 715 F.2d 124, 125 (4th Cir. 1983). This Court’s power to “stay

  proceedings is incidental to the power inherent … to control the disposition of the causes on [the]

  docket with economy of time and effort for [the court], for counsel, and for litigants.” Giles v.

  ICG, Inc., 789 F.Supp.2d 706, 711 -712 (S.D.W. Va. 2011), quoting, Landis v. N. Am. Co., 299

  U.S. 248, 254 (1936).

         6.      Here, a stay of the proceedings in this action, pending approval of the class

  settlement in Kay Company is undoubtedly in the interest of judicial economy.            Plaintiffs

  contend that they are members of the class certified in Kay Company and approval of the class

  settlement by the Court in that case will be determinative of disputed issues between the parties

  here. Further, a stay of these proceedings is proper in that it will avoid the costs and expense of

  preparing and filing further pleadings, if necessary, and/or a possible hearing(s) regarding the

  motions presently pending before this Court; preparing and filing other pretrial motions; and,

  conducting other tasks necessary to prepare this case for a trial that would be expected to last
Case 1:13-cv-00004-JPB-MJA Document 306 Filed 01/31/19 Page 3 of 4 PageID #: 6220



  several days, all of which will likely be unnecessary upon the approval of the class settlement in

  Kay Company.

         WHEREFORE, for the reasons stated herein, Plaintiffs and Defendants, by their

  respective counsel, request that this Court enter an Order directing that the proceedings in this

  case, including pending motions before this Court, shall be stayed pending the rulings in Kay

  Company regarding the approval of the class settlement reached by the parties in that case.

         Respectfully submitted,


  /s/ David K. Hendrickson      01/31/2019          /s/ Marvin W. Masters       01/31/2019
  David K. Hendrickson (#1678)                      Marvin W. Masters, Esquire (#2359)
  HENDRICKSON & LONG, PLLC                          THE MASTERS LAW FIRM, LC
  214 Capitol Street (zip 25301)                    181 Summers Street
  Post Office Box 11070                             Charleston, West Virginia 25301
  Charleston, West Virginia 25339                   (304) 342-3106
  (304) 346-5500                                    (304) 342-3189 (facsimile)
  (304) 346-5515 (facsimile)                        mwm@themasterslawfirm.com
  daveh@handl.com                                   and
  Counsel for Defendants                            Michael W. Carey, Esquire (#635)
                                                    CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
                                                    Suite 901
                                                    707 Virginia Street East
                                                    Charleston, West Virginia 25301
                                                    (304) 345-1234
                                                    (304) 342-1105 (facsimile)
                                                    mwcarey@csdlawfirm.com
                                                    Counsel for Plaintiffs
Case 1:13-cv-00004-JPB-MJA Document 306 Filed 01/31/19 Page 4 of 4 PageID #: 6221



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  AT WHEELING

  PATRICK D. LEGGETT, et al,

                        Plaintiffs,

  v.                                                 CIVIL ACTION NO. 1:13-cv-0004 FPS
                                                     Honorable Frederick P. Stamp, Jr.

  EQT PRODUCTION COMPANY, et al,

                        Defendants.

                                  CERTIFICATE OF SERVICE

         I, David K. Hendrickson, counsel for Defendants, do hereby certify that on the 31st day

  of January, 2019, I have served true and exact copies of the foregoing “JOINT MOTION

  FOR STAY OF PROCEEDINGS” using the CM/ECF system which will send notification of

  such filing and provide and electronic copy of the same to the following CM/ECF participants:

  Marvin W. Masters, Esquire (#2359)              Michael W. Carey, Esquire (#635)
  THE MASTERS LAW FIRM, LC                        CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
  181 Summers Street                              Suite 901
  Charleston, West Virginia 25301                 707 Virginia Street East
  Counsel for Plaintiffs                          Charleston, West Virginia 25301
                                                  Counsel for Plaintiffs


                                          /s/ David K. Hendrickson        01/31/2019
                                          David K. Hendrickson, Esquire (#1678)
                                          HENDRICKSON & LONG, PLLC
                                          214 Capitol Street (zip 25301)
                                          P.O. Box 11070
                                          Charleston, West Virginia 25339
                                          (304) 346-5500
                                          (304) 346-5515 (fax)
                                          daveh@handl.com
